33 Ill. App.2d 321 (1961)
179 N.E.2d 410
George M. Ferrell, Jr., Plaintiff-Appellant,
v.
Chicago Transit Authority, a Municipal Corporation, Defendant-Appellee.
Gen. No. 48,388.
Illinois Appellate Court  First District, Second Division.
December 5, 1961.
Garr and Lima, of Chicago (Charles D. Snewind, of counsel), for appellant.
William J. Lynch and William S. Allen, John G. Poust, and James E. Hastings, all of Chicago, for appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE BRYANT.
The judgment is affirmed.
Not to be published in full.